J -S38033-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA                :      IN THE SUPERIOR COURT OF
                                                          PENNSYLVANIA

                v.


 RODNEY COLLINS

                       Appellant             :      No. 2521 EDA 2018
           Appeal from the PCRA Order Entered March 28, 2018
 In the Court of Common Pleas of Philadelphia County Criminal Division at
                     No(s): CP-51-CR-0815881-1992

BEFORE:        OTT, J., DUBOW, J., and COLINS*, J.

JUDGMENT ORDER BY COLINS, J.:                                FILED JULY 16, 2019

      Appellant, Rodney Collins, appeals from the order denying his second

petition filed under the Post Conviction Relief Act ("PCRA").1 As we conclude

that we are without jurisdiction, we quash the appeal.

      The      facts   and   procedural   history    underlying    this   appeal   were

previously,     fully and    correctly set forth      by   the    Supreme Court of
Pennsylvania in Commonwealth v. Collins, 702 A.2d 540 (Pa. 1997), and

Commonwealth v. Collins, 957 A.2d 237 (Pa. 2008), and by the Third
Circuit   in    Collins v. Secretary of Pennsylvania Department of

Corrections, 742 F.3d 528 (3d Cir. 2014). Therefore, we have no reason to

restate them.


1 42 Pa.C.S. §§ 9541-9546.



   Retired Senior Judge assigned to the Superior Court.
J -S38033-19


      On May 27, 2015, Appellant filed his current PCRA petition,2 and, after

an evidentiary hearing, the PCRA court entered an order denying the petition

on March 28, 2018.       Appellant then filed a motion for reconsideration.

According to the PCRA court's opinion:     "On April 17, 2018, this [PCRA]

Court reconsidered the dismissal[.]" PCRA Court Opinion, filed October 23,

2018, at 2. However, the only order entered on April 17, 2018, stated, in its

entirety, as follows: "AND NOW, this 17th day of April, 2018, it is hereby

ORDERED and DECREED that RODENY [sic] COLLINS is to file an affidavit

from any and all potential newly discovered witnesses in support of his April

11, 2018 Motion to Reconsider in this matter by April 30, 2018." Order,
4/17/2018.     This order thus did not expressly grant the motion for
reconsideration.   Id. Additionally, pursuant to our review of the certified
record, no order granting reconsideration was ever entered. On August 2,

2018, the PCRA court entered another order denying the instant PCRA
petition. Appellant filed his notice of appeal on August 24, 2018.

      "We review the denial of PCRA relief to decide whether the PCRA
court's factual determinations are supported by the record and are free of

legal error." Commonwealth v. Medina, 2019 Pa. Super. 119, *8 (filed

April 17, 2019) (citation omitted).


2 We agree with the PCRA court's analysis that, although otherwise untimely,
Appellant's present PCRA petition qualifies for the "after -discovered
evidence" exception to the time bar pursuant to 42 Pa.C.S. § 9545(b)(1)(ii).
See PCRA Court Opinion, filed October 23, 2018, at 4-6.


                                      -2
J -S38033-19


      "The question of timeliness of an appeal is jurisdictional in nature."
Commonwealth v. Edrington, 780 A.2d 721, 725 (Pa. Super. 2001); see
also Blucas v. Agiovlasitis, 179 A.3d 520, 525 (Pa. Super. 2018). In
order to preserve the right to appeal a final order, "the notice of appeal
required by Rule 902 (manner of taking appeal) shall be filed within 30 days

after the entry of the order from which the appeal is taken."         Pa.R.A.P.

903(a); see also Grimm v. Grimm, 149 A.3d 77, 86-87 (Pa. Super. 2016).

This period may be tolled if the court enters "an order expressly granting

reconsideration" within the 30 -day period.     Pa.R.A.P. 1701(b)(3) (emphasis

added).   Filing of a motion for reconsideration alone, without this express

grant, does not toll the 30 -day appeal period for a PCRA dismissal.
Commonwealth v. Moir, 766 A.2d 1253 (Pa. Super. 2000).

      In the current action, Appellant filed a motion for reconsideration, but

the PCRA court never expressly granted it.        Nowhere in the order dated

April 17, 2018, does the PCRA court actually state that reconsideration is

granted. Thus, the 30 -day period for filing a notice of appeal was not tolled,

and Appellant had to file his notice of appeal within 30 days of March 28,

2018 - i.e., by April 27, 2018.         Hence, Appellant's notice of appeal on

August 24, 2018, was untimely by more than three months, and this Court is

without jurisdiction to entertain it.    Additionally, as the PCRA court never

expressly granted reconsideration and as Appellant never filed a subsequent

PCRA petition, the PCRA court had nothing pending before it when it entered


                                        -3
J -S38033-19


the second order denying the PCRA petition on August 2, 2018, and said
order is therefore moot.   We thus conclude that we lack jurisdiction and
must quash this appeal as untimely and improper.3

     Appeal quashed.

Judgment Entered.


        ,
Jseph D. Seletyn,
Prothonotary


Date: 7/16/19




3 Assuming Appellant's appeal were timely, Appellant's sole claim on appeal
is that the counsel initially appointed for this second PCRA petition was
ineffective. Appellant's Brief at 4, 11-12. However, pursuant to our review
of the certified record, Appellant first raised this claim in his Pa.R.A.P.
1925(b) statement, and claims of PCRA counsel's ineffective assistance may
not be raised for the first time on appeal. Commonwealth v. Henkel, 90
A.3d 16, 25-26 (Pa. Super. 2014) (en banc).


                                   -4